Citation Nr: 1431882	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-17 665	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in support of this appeal during a hearing at the RO in November 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  During the hearing the Veteran testified that he had last worked in February 2012, so earlier that year, and that the reason for his then current unemployment was partly because of his PTSD, so partly on account of the 
service-connected disability at issue in this appeal for which he is requesting a higher rating.  He therefore raised a derivative claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).


Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court similarly found that, because the claim for a TDIU was received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."

But as the Court also explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So this is what will occur here since the Board is deciding the claim for a higher rating for the PTSD, but instead remanding this derivative TDIU claim to the RO via the Appeals Management Center (AMC) since the Agency of Original Jurisdiction (AOJ).

The Board also is referring, rather than remanding, a still additional claim of entitlement to service connection for a skin disorder, which has been previously considered and denied.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment, but not total, with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for the PTSD, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 
4.125-4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising him or her of which portion of the evidence he or she is to provide versus the portion of the evidence VA will attempt to obtain on his or her behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, VA satisfied both duties.  The Veteran does not assert otherwise, much less that any such failure was unduly prejudicial - meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, no further notice or assistance is required.

In deciding this claim for a higher rating for the PTSD, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran claims that his PTSD is 70-percent disabling, rather than 50-percent disabling.  According to August 2009, January 2011 and June 2012 written statements and his November 2012 hearing testimony, his PTSD necessitates continual treatment and has increased in severity to the point that he is having recurring problems with people, including in his own family (wife and daughter), and quickly gets angry and blows up in angry outburst.  He believes his PTSD more closely approximates the criteria for a 70 percent evaluation because it causes deficiencies in most areas of his life - especially his prior work, but also his family relations, thinking and mood.  He additionally describes panic attacks and depression, also difficulty sleeping because of nightmares and intrusive recollections, and obsessional rituals.  He adds that he does not socialize very much and has no real friends.  Allegedly, there are days when he does not even get out of bed or shower.  He points out that Dr. J. R., his treating mental health care provider, has confirmed these assertions.  And based on the evidence of record, the Board agrees that a higher 70 percent rating is warranted, though not an even greater 100 percent rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the severity of the disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The RO has rated the Veteran's PTSD as 70-percent disabling.  All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known was the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130.  There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall in decisions in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.


The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit Court acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit Court observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit Court endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").

When making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for the 70% rating," as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

Under DC 9411, the General Rating Formula: 

A 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.


Turning now to the facts of this particular case.  The Veteran has PTSD, adjustment disorder and cognitive impairment, the symptoms of which clinicians have discussed interchangeably, suggesting they are indistinguishable.  In this circumstance, the Board must resolve this reasonable doubt in his favor and, for all intents and purposes, presume the symptoms of the adjustment disorder and cognitive impairment are part and parcel of the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

According to September 2009 and January 2011 letters from Dr. J. R., the Veteran's PTSD symptoms cause deficiencies in most areas, including work, family relations, thinking and mood.  This, then, provides grounds for assigning the higher 70 percent rating.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  She listed such symptoms as:  avoidance of all interactions with people, including at home and at work (when the Veteran was working), hyperarousal, severe instrusive thoughts, depression, an inability to focus, concentrate, attend to tasks, remember people's names and carry out simple or complex commands, sleeping difficulties, nightmares, low energy, constant anxiety (approaching panic attacks) and perceptions bordering on paranoia.  

VA treatment records confirm these symptoms and show the Veteran consequently receives extensive therapy - including group, individual and pharmacological.  According to a VA examiner who evaluated him in February 2010, these symptoms result in a Global Assessment of Functioning (GAF) score of only 45, indicative of multiple deficiencies in social and occupational functioning as Dr. J.R. found.  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) (indicating a GAF score in the 41-50 range indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)).  It was additionally indicated the Veteran had anger and social isolation.  To reiterate, PTSD of this severity warrants a 70 percent rating under DC 9411.


According to Dr. J. R. and the February 2010 VA examiner and VA outpatient treatment records, however, the Veteran is not totally impaired both socially and occupationally.  Although Dr. J.R. noted that the Veteran was at severe risk for losing his job (which he apparently eventually did, hence, the reason the Board also is assuming jurisdiction over the derivative TDIU claim), and that his marriage was not sustainable in its current state, he continues to live with his wife and daughter and attends and participates in group therapy.  Inasmuch as his PTSD causes occupational and social impairment, but not to a totally disabling extent, albeit with deficiencies in most areas such as work, family relations, thinking and mood, the Board concludes that the evidence satisfies the requirements for a higher 70 percent rating for the PTSD, though not an even greater 100 percent rating.


ORDER

A higher 70 percent rating for the PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As already alluded to, during his November 2012 Travel Board hearing, the Veteran testified that his PTSD or medication taken for it was the reason he was no longer working, so no longer employed.  He indicated he was an engineer by profession, but that he had been "written up" several times, even when he was working, and that he "blew up" at his boss in an incident concerning overtime, so had an angry outburst.  He added that his doctor had increased the dosages of his psychotropic medications, but that they made him sleepy, so he fell asleep at his job when he was working.  So for the reasons already discussed, there is a derivative claim of entitlement to a TDIU.  The AOJ has not yet considered this additional claim in the first instance, however, let alone developed it in the way required, such as by obtaining a medical opinion regarding the Veteran's employability.

Accordingly, this claim is REMANDED for the following development and consideration:

1.  Contact the Veteran and (a) ask that he confirm that he is no longer working (since he testified during his November 2012 Travel Board hearing that he was working, meaning still on the payroll, but that in actuality he could not go back to work); and (b) inform him that it is his responsibility to obtain information from his previous employers, including the one for whom he was working at the time of his hearing, supporting his assertion that his PTSD precludes him from working or returning to work.  This information should include the reason(s) for any employment termination, especially if because of his PTSD.  

2.  Next obtain an opinion concerning:  (a) whether the Veteran's PTSD markedly interferes with his employability, meaning above and beyond that contemplated by his now higher 70 percent rating so as to in turn warrant extra-schedular consideration under the special provisions of 38 C.F.R. § 3.321(b)(1); and (b) whether the PTSD and other service-connected disability, i.e., tinnitus (but also including an additional matter pending as a skin claim also has been raised), considered collectively, render him unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service connected.  


3.  Then consider whether the Veteran is entitled to a derivative TDIU or additional compensation for his PTSD on an extra-schedular basis.  If additional compensation is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning this derivative TDIU claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


